DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, “wherein inserting comprises aligning an upper bracket” should be “wherein inserting the shim comprises aligning an upper bracket”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, “a substantial portion of the height of the column” is indefinite.  The term "substantial" is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0114417 (Theofilos) in view of U.S. Patent Application Publication No. 2008/0288071 (Biyani) and U.S. Patent Application Publication No. 2015/0066146 (Laubert).
Regarding claim 20, Theofilos discloses a method for using a system including a modular implant (10) and a tool (100) during a surgical procedure, after a spinal disc in need of repair or replacement is identified, at least a partial discectomy is performed to create a disc space, and the appropriate size of implant is gauged and selected for the disc space, the method comprising the steps of: (a) collecting the modular components, including a body (14) and a column (12) that will form a cage (10) of the modular implant having a size and shape suitable for the disc space created by the discectomy (see paragraph [0063]); (b) assembling the modular components to form the cage (see Fig. 6), with the body sliding over at least one leg (18) of the column; (c) optionally inserting bone graft material into an internal cavity defined by the cage (as this is an optional step, the prior art need not disclose or suggest this step.  Additionally, Theofilos discloses that at least component 14 has an internal cavity, see Fig. 6, that would give the user the option of inserting bone graft material into the cage); (d) using the tool to 
	Theofilos discloses the cage having first and second endplates (ends of cage 10 defined by opposite ends of body 14 and column 12, see Fig. 6), but fails to disclose the first and second endplates being modular, separable components.  However, Biyani discloses a cage (10) that includes first and second endplates (34 and 36), wherein the endplates may be integral to components of the cage, or they can be modular with differently sized and shaped endplates available (see paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing 
	Theofilos is silent as to whether, during assembly and at the starting height of the implant, the at least one leg is contained entirely within the body.  However, Laubert discloses a cage (1) including a body (10/20) and a column (30/31) having a leg (30), wherein during assembly and at the starting height of the implant, the leg of the column is contained entirely within the body (see Fig. 2A; entirety of leg 30 is contained within body 10/20).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Theofilos to, during assembly and at the starting height of the implant, have the at least one leg contained entirely within the body in order to have the implant be at the shortest possible height to facilitate insertion of the cage into the surgical site and reduce the chance of damage to tissues surrounding the surgical site.  
Regarding claim 21, Theofilos fails to disclose wherein at least one of the first endplate or the second endplate collected in the step of collecting the modular components is curved or sloped.  However, Biyani discloses that modular endplates (34/36) for an intervertebral cage may be curved or sloped (see Figs. 7, 8A, and 10 and paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the endplates to be curved or sloped as suggested by Biyani in order to facilitate restoring the normal curvature of the spine after the cage is installed in the disc space (see Biyani, paragraph [0053]).  
claim 22, Theofilos discloses wherein the tool (100) includes an expansion knob (182/186) that is rotated in the step of adjusting the height of the modular cage (see paragraph [0063]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Theofilos in view of Biyani and Laubert, and further in view of U.S. Patent Application Publication No. 2007/0255408 (Castleman).
Regarding claim 24, it is unclear whether Theofilos discloses wherein the body comprises a transverse aperture and the column comprises a transverse aperture that extends an entire transverse length of the column and a substantial portion of the height of the column, and when the body and the column are engaged, the transverse aperture of the body is aligned with the transverse aperture of the column.  However, Castleman discloses an intervertebral cage (1) including a body (20) and a column (10), wherein the body comprises a transverse aperture (5) and the column comprises a transverse aperture (14) that extends an entire transverse length of the column and a substantial portion of the height of the column (see Figs. 2, 3, and 5), and when the body and the column are engaged, the transverse aperture of the body is aligned with the transverse aperture of the column (see Figs. 2, 3, and 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the body and column have aligned transverse apertures as suggested by Castleman in order to facilitate bone growth material being packed in the cage to encourage bone growth and fusion of the cage (see Castleman, paragraphs [0045] and [0115]).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments regarding claim 20-22 filed March 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 13-14 of the arguments that Theofilos fails to disclose inserting the shim of the modular implant, using the tool, into the disc space and into engagement with the cage between the body and the column to fix the distance between the body and the column, wherein inserting comprises aligning an upper bracket of the shim with a track of the body, aligning a lower bracket of the shim with a track of the column and advancing the shim along the tracks toward the cage.  However, as noted above, Theofilos discloses inserting the shim of the modular implant, using the tool, into the disc space and into engagement with the cage between the body and the column to fix the distance between the body and the column (see paragraphs [0044] and [0064]-[0066]), wherein inserting comprises aligning an upper bracket (28b) of the shim with a track (29b) of the body, aligning a lower bracket (28a) of the shim with a track (29a) of the column and advancing the shim along the tracks toward the cage (see paragraph [0066]).  Applicant does not explain why the upper and lower projections 28a/28b cannot be considered brackets nor explain why the recesses 29a/29b cannot be considered tracks.  Additionally, the projections 28a/28b must be aligned with the recesses 29/29b due to their respective dovetail shapes (see Fig. 6).
Applicant’s arguments with respect to claim 24 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773